968 F.2d 1221
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce A. SEYMOUR, Plaintiff-Appellant,v.HERITAGE PARTNERS;  Chung LI Cheng;  Su Chu Chou Cheng,Defendants-Appellees.
No. 91-15667.
United States Court of Appeals, Ninth Circuit.
Submitted June 24, 1992.*Decided July 1, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Bruce A. Seymour appeals pro se the district court's denial of his motion for rehearing of the bankruptcy court's order dismissing his adversary proceeding for declaratory and injunctive relief.   We have jurisdiction pursuant to 28 U.S.C. § 158(d) and affirm.


3
On February 5, 1991, the district court dismissed Seymour's action for injunctive and declaratory relief.   On March 5, 1991 Seymour filed a motion for rehearing in which he requested relief from the order of dismissal.   On April 24, 1991, the district court denied Seymour's motion on the grounds that it was untimely pursuant to Bankruptcy Rule 8015 and meritless.   On May 1, 1991, Seymour filed his notice of appeal with this court.


4
The Bankruptcy Rules allow only a ten-day period from the date of judgment in which to file a motion for rehearing.   See Bankr.R. 8015.   Seymour did not file his motion within the ten day time period.   Accordingly, the district court correctly concluded that Seymour's petition for rehearing was untimely.   See Bankr.R. 8015.


5
Heritage Partners requests sanctions against Seymour for bringing this appeal.   We have discretion to impose sanctions against litigants, even pro se, for bringing a frivolous appeal.   Fed.R.App.P. 38;  28 U.S.C. § 1912;   Wilcox v. Commissioner, 848 F.2d 1007, 1008-09 (9th Cir.1988).   An appeal is frivolous if the results are obvious or the arguments of error are wholly without merit.   Wilcox, 848 F.2d at 1009.   Here, Seymour's claims are wholly without merit.   Accordingly, we impose $1,000 damages as a sanction.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3